ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
PER CURIAM:
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.
In view of footnote five, which anticipates the possibility of a disposition on the merits without further action* on the preliminary injunction, this appeal will not be dismissed as moot. Costs are taxed equally against the parties.